       Case 2:20-cv-00635-MV-GBW Document 22 Filed 08/18/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


RAMON M. DEL CAMPO,

               Plaintiff,

v.                                                            No. 2:20-cv-00635-MV-GBW

STATE OF NEW MEXICO, et al.,

               Defendants.

                MEMORANDUM OPINION AND ORDER OF DISMISSAL
                                 AND
                         ORDER TO SHOW CAUSE

       THIS MATTER comes before the Court on pro se Plaintiff’s failure to timely file an

amended complaint.

       Plaintiff names the following as Defendants: (i) State of New Mexico; (ii) “State of NM

Adult Probation, Welfare (SNAP);” and (iii) “SNAP Distribution Rebecca Hoffman, Sammie

Garcia All Staff.” Complaint at 1-2, Doc. 1, filed June 29, 2020. Plaintiff alleges: “ex probation

officer Rebecca Hoffman stated on record that she conversed with arresting officer Sanders

pretaing to the charges of assalt. The video will display no assalt non attempt of assalt never

occurred.” [sic] Complaint at 7. The Complaint directs the Court to another case Plaintiff has filed

for additional factual allegations. See Complaint at 2.

       The Court notified Plaintiff that it will not comb the record of this or other cases and act as

an advocate for Plaintiff, granted Plaintiff leave to file an amended complaint, and informed

Plaintiff that his amended complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief,” as required by Rule 8(a)(2) of the Federal Rules of

Civil Procedure. Mem. Op. and Order, Doc. 9, filed July 7, 2020 (Wormuth, J.). The Court also
       Case 2:20-cv-00635-MV-GBW Document 22 Filed 08/18/20 Page 2 of 5



explained that the Court lacks subject-matter jurisdiction because the Complaint states claims

pursuant to 42 U.S.C. § 1983 against the State of New Mexico, state agencies and state officials,

all of which are immune from § 1983 damages suits. The Court notified Plaintiff that failure to

timely file an amended complaint may result in dismissal of this case. Plaintiff did not file an

amended complaint by the July 21, 2020, deadline.

       One of Plaintiff’s motions states that the “Social Security Administration has deemed

[Plaintiff] as mentally impaired.” Motion Seeking Counsel at 1, Doc. 8, filed July 2, 2020. Rule

17(c)(2) of the Federal Rules of Civil Procedure states that the “court must appoint a guardian ad

litem—or issue another appropriate order—to protect a minor or incompetent person who is

unrepresented in an action.” However, “in the context of unrepresented litigants proceeding in

forma pauperis, this inquiry [involving a determination of whether there is verifiable evidence of

incompetence] would usually occur after the preliminary merits screening under … 28 U.S.C. §

1915(e)(2).” Powell v. Symons, 680 F.3d 301, 307 (3d Cir. 2012) (emphasis added).

       The Court dismisses this case without prejudice for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2), which states: “the court shall dismiss the case at any time if the court

determines that … the action … fails to state a claim on which relief may be granted.” The Court

granted Plaintiff, who is proceeding in forma pauperis, an opportunity to file an amended

complaint. See Doc. 9 at 5, filed July 7, 2020 (granting Plaintiff’s motion to proceed in forma

pauperis). Plaintiff did not file an amended complaint. Because it is dismissing this case pursuant

to § 1915(e)(2) for failure to state a claim, the Court need not “inquir[e] as to whether there [is] a

viable basis to invoke Rule 17.” Powell v. Symons, 680 F.3d 301, 307 (3d Cir. 2012).




                                                  2
       Case 2:20-cv-00635-MV-GBW Document 22 Filed 08/18/20 Page 3 of 5



Court’s Power to Impose Filing Restrictions

       The Court of Appeals for the Tenth Circuit has discussed the Court’s power to impose

filing restrictions and the procedure for imposing filing restrictions:

       “[T]he right of access to the courts is neither absolute nor unconditional and there
       is no constitutional right of access to the courts to prosecute an action that is
       frivolous or malicious.” Tripati v. Beaman, 878 F.2d 351, 353 (10th Cir.1989) (per
       curiam) (citation omitted). “There is strong precedent establishing the inherent
       power of federal courts to regulate the activities of abusive litigants by imposing
       carefully tailored restrictions under the appropriate circumstances.” Cotner v.
       Hopkins, 795 F.2d 900, 902 (10th Cir.1986). “Even onerous conditions may be
       imposed upon a litigant as long as they are designed to assist the ... court in curbing
       the particular abusive behavior involved,” except that they “cannot be so
       burdensome ... as to deny a litigant meaningful access to the courts.” Id. (brackets
       and internal quotation marks omitted). “Litigiousness alone will not support an
       injunction restricting filing activities. However, injunctions are proper where the
       litigant's abusive and lengthy history is properly set forth.” Tripati, 878 F.2d at 353
       (citations omitted). “[T]here must be some guidelines as to what [a party] must do
       to obtain the court's permission to file an action.” Id. at 354. “In addition, [the party]
       is entitled to notice and an opportunity to oppose the court's order before it is
       instituted.” Id. A hearing is not required; a written opportunity to respond is
       sufficient. See id.

Landrith v. Schmidt, 732 F.3d 1171, 1174 (10th Cir. 2013).

Litigant’s Abusive History

       Pro se Plaintiff filed six cases in this Court on June 29, 2020. See del Campo v. New

Mexico, No. 2:20-cv-00635-MV-GBW; del Campo v. Dona Ana Cty. Detention Ctr., No. 2:20-cv-

00636-SMV; del Campo v. Galleger, No. 2:20-00637-KWR-GBW; del Campo v. Community of

Hope, No. 2:20-cv-639-RB-CG; del Campo v. Gospel Rescue Mission, No. 2:20-cv-00640-JAP-

GJF; del Campo v. United States Department of Justice, No. 2:20-cvg-00641-KRS. This is the

fourth case dismissed for failure to timely file an amended complaint that states a claim. In less

than two months after filing the Complaints, Plaintiff has filed over 90 motions, several of which

he filed after the case was dismissed, and all of which the Court carefully reviewed. The Court

                                                   3
       Case 2:20-cv-00635-MV-GBW Document 22 Filed 08/18/20 Page 4 of 5



finds that filing restrictions are appropriate so that the Court does not expend valuable resources

addressing future such cases.

Proposed Filing Restrictions

       The Court proposes to impose the following filing restrictions on Plaintiff.

       Plaintiff will be enjoined from making further filings in this case except objections to this

order, a notice of appeal and a motion for leave to proceed on appeal in forma pauperis; and the

Clerk will be directed to return without filing any additional submissions by Plaintiff in this case

other than objections to this order, a notice of appeal, or a motion for leave to proceed on appeal

in forma pauperis, unless a licensed attorney who is admitted to practice before this Court and has

appeared in this action signs the proposed filing.

       Plaintiff also will be enjoined from initiating further litigation in this Court, and the Clerk

will be directed to return without filing any initial pleading that he submits, unless a licensed

attorney who is admitted to practice before this Court signs the pleading.

Opportunity to Be Heard

       The Court grants Plaintiff an opportunity to show cause why the Court should not enter the

proposed filing restrictions.

       IT IS ORDERED that:

       (i)     This case is DISMISSED without prejudice.

       (ii)    Within fourteen (14) days from entry of this Order, Plaintiff shall show cause why

               this Court should not enter the proposed filing restrictions described above.

               Plaintiff’s written objections to the proposed filing restrictions shall be limited to

               10 pages. If Plaintiff does not timely file objections, the proposed filing restrictions

               shall take effect fourteen (14) days from the date of this order and will apply to any
                                                  4
Case 2:20-cv-00635-MV-GBW Document 22 Filed 08/18/20 Page 5 of 5



        matter filed after that time. If Plaintiff timely files objections, restrictions will take

        effect only upon entry of a subsequent order.

(iii)   The following motions are DENIED as moot because the Court has dismissed this

        case:

        (a) Motion Seeking Waiver of Filing Fee, Doc. 6, filed July 2, 2020.

        (b) Motion Seeking Subpoenas, Doc. 7, filed July 2, 2020.

        (c) Motion Seeking Counsel, Doc. 8, filed July 2, 2020.

        (d) Motion Seeking Two Motions to Revoke Probation, Doc. 10, filed July 9, 2020.

        (e) Motion Seeking In Camera Review, Doc. 11, filed July 10, 2020.

        (f) Motion Seeking Subpoenas, Doc. 12, filed July 16, 2020.

        (g) Motion Seeking Temporary Injunction of the Proceedings, Doc. 13, filed July

            20, 2020

        (h) Motion for Order, Doc. 14, filed July 27, 2020.

        (i) Motion to Amend the Motion Seeking Recusal, Doc. 17, filed July 30, 2020.

        (j) Motion Seeking Affidavit, Doc. 18, filed August 3, 2020.

        (k) Motion to Submit, Doc. 19, filed August 7, 2020.

        (l) Motion Seeking Subpoenas, Doc. 20, filed August 10, 2020.

        (m) Motion for Response, Doc. 21, filed August 11, 2020.




                                                    _________________________________
                                                    MARTHA VÁZQUEZ
                                                    UNITED STATES DISTRICT JUDGE




                                            5
